203 F.2d 673
YANISHv.BARBER, Dist. Director of Immigration & Naturalization.
No. 13785.
United States Court of Appeals Ninth Circuit.
April 17, 1953.

Gladstein, Andersen & Leonard, Lloyd E. McMurray, Allan Brotsky, Benjamin Dreyfus and Francis J. McTernan, Jr., San Francisco, Cal., for appellant.
Chauncey Tramutolo, U. S. Atty., and C. Elmer Collett, Asst. U. S. Atty., San Francisco, Cal., for appellee.
Before MATHEWS and STEPHENS, Circuit Judges, and BYRNE, District Judge.
PER CURIAM.


1
Appellant, Nat Yanish, an alien, is now and has been since March 17, 1953, detained in the custody of an officer of the Immigration and Naturalization Service at San Francisco, California. On March 18, 1953, appellant petitioned the United States District Court for the Northern District of California for a writ of habeas corpus. Thereupon, on March 18, 1953, the District Court issued an order requiring appellee, Bruce G. Barber, District Director of Immigration and Naturalization, to show cause why the writ should not be issued. Appellee filed a return, a hearing was had, and on March 26, 1953, the District Court entered an order which discharged the order to show cause, dismissed the petition and denied the writ, thus, in effect, refusing the writ and declining to grant it. Appellant appealed and has applied to this court for an order releasing him from custody, pending appeal, upon his giving an appearance bond. This court is not empowered to grant such an order. See Rule 45 of the Supreme Court, 28 U.S.C.A., and Rule 29 of this court. Accordingly, the application is denied.